PER CURIAM
Defendant appeals from his conviction for driving a motor vehicle while his operator’s license was suspended (ORS 487.560) and claims as error that the copies of documents from the Motor Vehicle Division were not properly certified and therefore were inadmissible.
At trial the state introduced a copy of the suspension order issued to defendant and a copy of the mailing certificate showing that defendant had received notice of the suspension order. The documents and the certifications on each were photocopies. None of the photocopied certifications contained an original signature. In State v. Turner, 51 Or App 113, 624 P2d 1089 (1981), we concluded under similar facts that the documents were not properly certified. ORS 43.470(1).
Reversed.